Citation Nr: 0201322	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  96-40 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's left pneumothorax residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

`
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1964.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) which denied 
a compensable disability evaluation for the veteran's 
service-connected left pneumothorax residuals.  In June 1998, 
the Board remanded the veteran's claim to the RO for 
additional action.  In December 1999, the Board denied a 
compensable evaluation for the veteran's left pneumothorax 
residuals.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In December 2000, the Secretary of the Department of Veterans 
Affairs (VA) submitted an Appellee's Motion for Remand 
requesting that the December 1999 Board decision be vacated 
and the veteran's claim remanded to the Board for application 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (VCAA).  In March 2001, 
the Court granted the Appellee's Motion for Remand; vacated 
the December 1999 Board decision; and remanded the veteran's 
claim to the Board.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

The veteran's left pneumothorax residuals have been shown to 
be essentially asymptomatic on repeated examination.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
left pneumothorax residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Codes 6602, 6814 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2001, the Court granted the December 2000 Appellee's 
Motion for Remand which directs that the veteran's claim 
should be readjudicated under the VCAA; enacted at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The Secretary of the VA has recently issued amended 
regulations implementing the VCAA.  66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159, 3.326(a)).  In reviewing the issue of a 
compensable evaluation for the veteran's left pneumothorax 
residuals, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  The 
veteran has been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for him to substantiate his claim.  The veteran 
has been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  


I.  Historical Review

The veteran's service medical records indicate that he 
suffered a left spontaneous pneumothorax in May 1960.  The 
report of the veteran's January 1964 physical examination for 
service separation conveys that no chronic pulmonary 
abnormalities were identified.  A February 1986 hospital 
summary and associated clinical documentation from Montgomery 
Hospital states that the veteran was hospitalized for severe 
traumatic injuries after a twenty-five foot fall.  While in 
the hospital, the veteran developed a left pneumothorax.  The 
pneumothorax was treated and completely resolved.  The report 
of an August 1986 VA examination for compensation purposes 
reflects that the veteran was reported to have sustained left 
pneumothoraces in 1960 and 1985.  The veteran was diagnosed 
with "[status post] pneumothorax ([times 2] 1960 + 1985, 
lungs now reinflated).  In September 1986, the RO established 
service connection for left pneumothorax residuals and 
assigned a noncompensable evaluation for that disability.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  On and before October 
7, 1996, the Schedule For Rating Disabilities directed that a 
spontaneous pneumothorax warranted a 100 percent evaluation 
for a period of six months.  Thereafter, the residuals were 
to be evaluated by analogy to bronchial asthma under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  
38 C.F.R. § 4.97, Diagnostic Code 6814 (1996).  A 10 percent 
evaluation was warranted for mild bronchial asthma manifested 
by paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996).  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to respiratory system disabilities including pneumothorax 
residuals.  Under the amended rating schedule, a 100 percent 
evaluation shall be assigned as of the date of hospital 
admission following episodes of total spontaneous 
pneumothorax and shall continue for three months from the 
first day of the month after hospital discharge.  Thereafter, 
pneumothorax residuals are to be evaluated under the general 
rating formula for restrictive lung disease.  A 10 percent 
evaluation is warranted for pneumothorax residuals productive 
of FEV-1 of 71 to 80 percent predicted; FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent of predicted.  38 
C.F.R. § 4.97, Diagnostic Code 6843 (2001).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

At a April 1996 VA examination for compensation purposes, the 
veteran reported that he had a spontaneous pneumothorax in 
April 1960; was treated and improved; sustained a second 
pneumothorax following a severe fall in December 1985; and 
had smoked a pack of cigarettes a day for thirty years.  He 
complained of shortness of breath and congestion.  On 
examination, the veteran was found to exhibit moderate 
bilateral restrictive lung disease and a marked decrease in 
defusion capacity.  The VA examiner commented that the 
veteran's restrictive lung disease and decreased defusion 
capacity were not related to his pneumothorax scarring.  

In his May 1996 notice of disagreement, the veteran advanced 
that his left pneumothorax residuals merited assignment of a 
compensable evaluation.  In his August 1996 Appeal to the 
Board (VA Form 9), the veteran asserted that his left 
pneumothorax residuals had definitely worsened.  

At a February 1999 VA examination for compensation purposes, 
the veteran complained of a productive cough with occasional 
sputum and hemoptysis and dyspnea on exertion.  The veteran 
denied receiving any respiratory treatment.  On examination, 
the veteran exhibited no evidence of restrictive disease.  
Contemporaneous chest X-ray studies showed probable 
hyperaeration suggestive of chronic obstructive pulmonary 
disease (COPD).  Pulmonary function testing conducted in 
March 1999 revealed findings consistent with severe 
obstructive disease and could not exclude restrictive 
disease.  The VA physician advanced impressions of severe 
obstructive disease and a moderate decrease in diffusion 
capacity.  

A June 1999 VA pulmonary evaluation conveys that the March 
1999 VA pulmonary function tests reflected a pulmonary 
disease pattern consistent with severe obstructive disease 
and pulmonary emphysema.  The February 1999 chest X-ray 
studies were noted to reveal findings consistent with a left 
lung chest tube insertion scar.  The VA examiner opined that: 
the veteran's pulmonary emphysema was probably 
smoking-related; his prior left pneumothoraces were 
"completely resolved;" and it was "unlikely" that the 
veteran's left lung scar constituted residuals of his 
inservice left pneumothorax.  Impressions of pulmonary 
emphysema and probable smoking-related COPD were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was afforded multiple VA pulmonary evaluations which did not 
identify any current disability associated with his prior 
left pneumothoraces.  The voluminous clinical documentation 
of record does not reflect any treatment of the veteran's 
left pneumothorax residuals.  Indeed, the veteran's current 
pulmonary symptomatology has been attributed to his 
non-service connected COPD including pulmonary emphysema.  
While the veteran asserts on appeal that his 
service-connected left pneumothorax residuals have increased 
in severity, the record is devoid of any objective evidence 
establishing that the residuals are symptomatic.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of current 
disability, the Board finds that a compensable evaluation is 
not warranted for the veteran's left pneumothorax residuals 
under either 38 C.F.R. § 4.97, Diagnostic Codes 6602, 6814 
(1996) or 38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).  


ORDER

A compensable evaluation for the veteran's left pneumothorax 
residuals is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



